107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DYNALANTIC CORP., Appellant,v.DEPARTMENT OF DEFENSE, et al., Appellees.
No. 96-5169.
United States Court of Appeals, District of Columbia Circuit.
Oct. 7, 1996.

BEFORE:  Silberman, Randolph, and Rogers, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellees' motion for summary affirmance, the response thereto, and the reply;  the motion to expedite DynaLantic's appeal of the denial of a preliminary injunction;  and appellees' suggestion of mootness, the response thereto, and the reply, it is


2
ORDERED that the appeal be dismissed as moot.  Appellant's interlocutory appeal from the denial of its motion for a preliminary injunction was rendered moot by the district court's final order filed August 9, 1996.  See American Postal Workers v. United States Postal Service, 764 F.2d 858, 860-61 n. 3 (D.C.Cir.1985), cert. denied, 474 U.S. 1055 (1986).  As any preliminary injunction would have expired upon final disposition by the district court, review of the denial of preliminary injunctive relief would not affect the parties' rights, and as the district court now has dismissed the complaint, a review of its preliminary assessment of appellant's likelihood of success would be meaningless.  See Securities and Exchange Comm'n v. Mount Vernon Memorial Park, 664 F.2d 1358, 1360-61 (9th.Cir.), cert. denied, 456 U.S. 961 (1982).  It is


3
FURTHER ORDERED that the motion for expedition and the motion for summary affirmance be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.

Per Curiam